DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on February 24, 2021.  In virtue of this amendment:
Claim 3 is cancelled; and thus,
Claims 1-2 and 4-20 are now pending in the instant application.
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A system, comprising … “an RF network coupled between the RF source and each of the RF inputs of the accelerator structures and configured to split the RF power among the RF inputs of the accelerator structures; and control logic coupled to the RF network and configured to control the split of the RF power among the RF inputs of the accelerator structures”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2 and 4-14 are allowed as being dependent on claim 1).
A method, comprising … “splitting the RF power using an RF network into a plurality of split RF powers in response to control logic configured to control the split of the RF power among the RF inputs of the accelerator structures; and … wherein the accelerator structures have matched resonant frequencies”, in combination with the remaining claimed limitations as claimed in independent claim 15 (claims 16-18 are allowed as being dependent on claim 15).
means for splitting the RF power among the means for accelerating a particle beam; and means for controlling the split of the RF power among the means for accelerating the particle beam”, in combination with the remaining claimed limitations as claimed in independent claim 19 (claim 20 is allowed as being dependent on claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Lombardi et al. – US 2017/0238408
Prior art Nighan, JR. et al. – US 2015/0245463
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 10, 2021